PCIJ_A_15_MinoritySchoolsUpperSilesia_DEU_POL_1928-04-26_ANX_02_NA_NA_EN.txt. JUDGMENT No. I2.—UPPER SILESIA (MINORITY SCHOOLS) 86

Annex 2.

I. DocUMENTS SUBMITTED TO THE COURT BY THE PARTIES
DURING THE PROCEEDINGS.

A.—Documents transmitted by the Agent.for the German Government.

Extract from the German-Polish Convention concerning Upper Silesia
(May 15th, 1922).

Appeal by the Deutscher Volksbund of Polish Silesia concerning the ‘admis-
sion of children to German minority elementary schools in the Voivodeship
of Silesia :

Note by the Secretary-General of the League of Nations (February 21st,
1927).

Letter of .the. Polish :delegation to the Secretary-General of the League of

Nations (February 11th, 1927).

Appeal of the Deutscher Volksbund (January 15th, 1927).

Observations of the Polish Government on the appeal of the Deutscher
Volksbund of January 15th, 1927 (February 18th, 1927).

Sub-annex I to the Observations of the Polish Government : Declaration
by the Voivode of Silesia (January 13th, 1927).

Sub-annex II to the Observations of the Polish Government : Opinion
given by the President of the Mixed Commission for Upper Silesia,
dated December 15th, 1926, in Case No. 257.

Report by H.E. M. Urrutia to the Council of the League of Nations
(March 5th, 1927), on the appeal of the Deutscher Volksbund of January 15th,
1927.

Extract from the minutes of the 44th Session of the Council of the League
of Nations.—Third public sitting (March 8th, 1927).

Extract from the minutes of the 44th Session of the Council of the League
.of Nations.—Seventh public sitting (March 12th, 1927).

Extract from the minutes of the 48th Session of the Council of the League
of Nations.—Fifth sitting (public and subsequently private—December 8th,
1927). =

Circular of the President of the Government of Oppeln (August 4th, 1923).

Circular of the Voivodeship of Silesia concerning the execution of the
provisions of the Geneva Convention in the matter of minority schools
(September Ist, 1923).

Article 227 of the Agreement of October 24th, 1921, between the Free
City of Danzig and Poland.

Opinion of the President of the Mixed Commission for Upper Silesia on the
application of the Deutsch-Oberschlesischer Volksbund (December 15th, 1926).

Opinion of the President of the Mixed Commission for Upper Silesia in
the matter of the minority school at Gieraltowice (October 12th, 1927).

Award of the Upper Silesian Arbitral Tribunal in the case of the doctor
of medicine Bruck of Katowice (October. 15th, 1927).

Decrees of the Voivode of Silesia:

I. Decree of December 29th, 1922.
Sub-annex À : Decree of August 2ist, 1922, regarding the organization
of elementary education.
JUDGMENT No. 12.— UPPER SILESIA (MINORITY SCHOOLS) 87

Sub-annex B: Decree of August 21st, 1922, concerning the carrying
out of paragraph 2 of Article 114 of the. German-Polish Convention.

II. Decree of June 26th, 1924.

Opinion by the President of the Mixed Commission for Upper Silesia on
the application of Messrs. Jung and others (January 3rd, 1924).

Extracts from the minutes of the Eleventh Committee at Geneva:
I. First sitting (February 14th, 1922).

II. Second » | ” 15th, ,, ).
III. Seventh ” ( » 2end, ,, ).
IV. Eleventh 5 (March 3rd, 1922).

Extracts from the Convention between Poland and the Free City of Danzig,
November oth, 1920 (Chapter V, Article 33).

Extract from the Convention between Germany and Poland concerning
Upper Silesia, May 15th, 1922 (Article 73). |

Opinion by the President of the Mixed Commission for Upper Silesia
concerning the closing of the minority school at Wilcza-Gorna (December 2oth,
1925). :

Opinion of the President of the Mixed Commission for Upper Silesia
concerning the action of the Commandant of the local police and of the
bailiff and mayor of Brzezie (December 2nd, 1927).

Opinion of the President of the Mixed Commission for Upper Silesia
concerning the premises of the minority school at Brzezinka (December 14th,
1927).

B.— Documents transmiited by the Agent for the Polish Government.

Extract from the German-Polish Convention of May 15th, 1922, concerning
Upper Silesia; articles relating to the protection of minorities.

Summonses issued by the Polish police in Upper Silesia.

Records of the examinations in the German language held by M. Maurer,
the neutral educational expert, in the neighbourhood of Wielkie Piekary,
June 1st, 1927. .

Records of the examinations in the German language held by M. Maurer,
the neutral educational expert, in the neighbourhood of Chwatowice, June roth,
1927. . ;

Extract from the minutes of the 19th Session of the Council of the League
of Nations (seventh sitting, July 2oth, 1922).

Extract from the minutes of the 18th Session of the Council of the League
of Nations (ninth sitting, May 16th, 1922).

Opinion by the President of the Mixed Commission, dated June 30th, 1924,
amending his Opinion of January 3rd in the case of Auguste Jung and others
(Polish, French and German texts). |

Letter sent on July 30th, 1926, by the President of the Mixed Commission
to the Agent for the Polish Government.

Il. OFFICIAL INSTRUMENTS CONSULTED BY THE COURT.
Treaty of June 28th, 1919, between the Principal Allied and Associated
Powers and Poland (Treaty of Minorities).
Extracts from the Polish-Czechoslovak Convention of November 29th, 1920.
Decision of the Conference of Ambassadors of October 2oth, 192t.

Agreement of October 24th, 1921, between the Free City of‘ Danzig and
Poland concerning school questions (Article 227, German text, with annex).
JUDGMENT No. I2.—UPPER SILESIA (MINORITY SCHOOLS) 88
Resolution of the Council of the League of Nations and memorandum by
the Secretary-General dated May 16th, r922.

Minutes of the 19th Session of the Council of the League of Nations.—
Seventh sitting (July 2oth, 1922).

Report by M. da Gama, dated July 22nd, 1922, to the Council of the
League of Nations.

Extracts from the minutes of the 49th Session of the Council of the
League of Nations.—Fourth sitting (March 7th, 1928).
